DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18, 26-28, 32-37, 39-44 and 48-55 and 57 of US Application No. 16/046,967 are currently pending and have been examined.  Applicant amended claims 28, 41, 42, 48, 50 and 54, canceled claim 47 and added claims 58-60.  Applicant previously canceled claims 1-17, 19-25, 29-31, 38, 45 and 46.

Information Disclosure Statement
The Information Disclosure Statement filed on 29 March 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments
The previous objection to claim 50 is withdrawn in consideration of amended claim 50 submitted by Applicant.

Applicant’s arguments, see REMARKS, dated 15 June 2021, regarding the rejections of claim 43 are persuasive. The previous rejection is withdrawn. Support for the claim limitation is found at Fig. 11A and ¶ [0064]-[0065] of Applicant’s specification. 

The previous rejections of claims 18, 26-28, 32-37, 39-44, 55 and 57 are withdrawn in consideration of amended claim 18 submitted by Applicant.


Applicant’s arguments, see REMARKS, dated 15 June 2021, regarding the rejections of claims 18, 26-28, 32-37, 39-44 and 48-55 and 57 under 35 USC § 103 have been considered but are not persuasive. The previous rejections are maintained.
	Regarding independent claim 18 and its dependents, Applicant argues that the prior art of record, and particularly Wilkerson, does not teach or suggest “a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units”. Examiner respectfully disagrees.
	First, to clarify the record, Examiner has not argued that Huffman discloses a plurality of vehicle power ports and failed to indicate how Huffman discloses this feature, as suggested by Applicant. See REMARKS at page 18. The claim limitation in question, prior to the current amendment, was “the receptacle comprising at least one of [emphasis added]: A) a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units, B) a plurality of vehicle data ports configured to communicatively connect to the one or more modular units, and C) at least one vehicle fastener configured to reversibly affix the one or more modular units to the vehicle”. Because of the ‘at least one of’ language, Huffman only needed to read on one of A, B or C to satisfy the claim. As indicated by Examiner, Huffman taught B and C. As further indicated by Examiner in the previous Detailed Action, the ‘at least one of’ language of claim 18 also made the claim indefinite and therefore was rejected under 112(b). Examiner further indicated in the previous Detailed Action that ‘at least one of’ would be interpreted as ‘the receptacle comprising’. Therefore, Examiner subsequently acknowledged, at page 16 of the previous Detailed Action, that Huffman does not teach A. 
	Wilkinson discloses a mobile deployment station 130 that provides power to unmanned mobile lockers 110 when the unmanned mobile lockers are coupled to docking ports 135 of the mobile deployment station. See ¶ [0021]. Mobile deployment station is generally a vehicle configured to traverse one or more intended environments in accordance with one or more routes and/or determined paths. See ¶ [0021]. As noted by Applicant in the REMARKS, the docking ports are part of the mobile deployment station. Therefore, the docking ports are part of a vehicle. Further, the docking ports are configured to provide power from the vehicle to the mobile lockers. The power originates from the vehicle. Any device or component on the vehicle that provides power must store that power, even if such storage is transient, a plurality of vehicle power ports (i.e., docking ports of mobile deployment station) configured to transmit power from the energy storage device to the one or more modular units (i.e., docking ports provide power from the vehicle to the mobile deployment station). 
	While Examiner maintains that Wilkinson by itself teaches “a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units” for the reasons indicated above, Examiner directs Applicant’s attention to Wilkinson II. Wilkinson II discloses a container that is designed to connect to a vehicle’s existing electrical system such that the vehicle can supply power to the container via a 12V battery. See ¶ [0026]). Therefore, Wilkinson II teaches a vehicle power port (i.e., connection of container to electrical system) configured to transmit power from the energy storage device to the one or more modular units (i.e., power is supplied by a 12V battery on the vehicle to the container).
	Accordingly, Wilkinson alone or the combination of Wilkinson and Wilkinson II teaches the instant limitation. The previous rejections are maintained.
	Regarding claim 49 and its dependents, Applicant argues that the prior art of record does not teach “the receptacle comprising a plurality of vehicle fasteners including a first vehicle fastener configured to reversibly affix the first removable modular unit to the vehicle and a second vehicle fastener configured to reversibly affix the second removable modular unit to the vehicle”. Examiner disagrees.
	Huffman discloses each compartment having a connector component 1006 that allows the compartment to be secured to the interior of storage unit 110. See Fig. 10a and ¶ [0135]. As can be seen in Fig. 10a, the connector component is a protrusion from the compartment. Such a protrusion, by itself, will not secure the compartment. The protrusion requires some additional structure or components of the storage unit to connect the compartment with the storage unit. While not explicitly disclosed, the storage vehicle fastener, as the system of Huffman is not mobile as noted by Applicant, the combination of Wiechers and Huffman results in a combined system having a vehicle fastener. In the combination of Wiechers and Huffman, the box of the truck having fixed compartments of Wiechers is simply replaced with the storage unit and removable modular compartments of Huffman. In other words, the vehicle of Wiechers incorporates the storage unit of Huffman. In this configuration, using a fastener to connect the mobile unit to the connector component of the compartment is, in effect, using a fastener to connect the vehicle to the connector component of the compartment. Therefore, in the combination of Wiechers and Huffman, the fastener is a vehicle fastener. Similarly, the data port of Huffman, when the storage unit is incorporated into the vehicle, is a vehicle data port. Therefore, the combination discloses vehicle data ports and vehicle fasteners. Therefore, the combination of Wiechers and Huffman teaches a plurality of vehicle fasteners including a first vehicle fastener configured to reversibly affix the first removable modular unit to the vehicle and a second vehicle fastener configured to reversibly affix the second removable modular unit to the vehicle (i.e., fastener required to interact with connector component to secure the compartment to the storage unit). Therefore, Applicant’s argument is not persuasive. The previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 26-28, 32-36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wiechers (US 2018/0144300 A1) in view of Huffman et al. (US 2015/0120602 A1, “Huffman”), Wilkinson et al. (US 2018/0246526 A1, “Wilkinson”) and Wilkinson et al. (US 2018/0134200 A1, “Wilkinson II”).

Regarding claim 18, Wiechers discloses an apparatus and method for flexibly collecting and/or delivering a shipment and teaches:
an autonomous or semi-autonomous land vehicle (at least partially autonomously driving vehicle 10 – see at least Fig. 2 and ¶ [0109]) comprising:
[ ],
a communication device (wireless communication interfaces 104, 108 – see at least Fig. 1 and ¶ [0108]),
an autonomous or semi-autonomous propulsion system (at least partially autonomously driving vehicle 10 – see at least Fig. 2 and ¶ [0109]; the vehicle moves along a route predetermined by the navigation device 107 in an at least partially autonomous manner, for example to drive the vehicle automatically – see at least ¶ [0110]),
a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application comprising:
a navigation module receiving at least a location via the communication device and directing the autonomous or semi-autonomous land propulsion system based at least on the location (navigation means may cause the vehicle to move to a collection or delivery position – see at least ¶ [0066]; mobile user apparatus 20 may communicate with the communication interfaces 104, 108 to transmit information, such as position information, to the control apparatus 100 – see at least Fig.1 and ¶ , and
a transmission module transmitting an output data, receiving an input data, or both, via the communication device, to a command center (the control apparatus 100 communicates with a courier service apparatus 30 for transmitting and receiving pieces of information – see at least Fig. 2 and ¶ [0113], [0115]), and
a [ ] receptacle configured to receive one or more [compartments] (box of truck 10 may be provided with a plurality of receiving compartments – see at least Fig. 2 and ¶ [0110]) [ ]. 

Wiechers fails to teach a)    a plurality of first removable modular units, wherein at least one of the plurality of first modular units comprises a first width, a first height, and a first depth, wherein each first modular unit further comprises a first modular unit fastener, a first modular unit power port, and a first modular unit data port; b)    a second removable modular unit, the second modular unit comprising a second width, a second height, and a second depth, wherein the second modular unit further comprises a second modular unit fastener, a second modular unit power port, a second modular unit data port, and wherein the second removable modular unit is characterized by at least one of: (i)   the second width different from    the first    width, (ii)    the second height different from the first height, and (iii)    the second depth different from the first depth; an energy storage device; the receptacle configured to receive one or more modular units, the one or more modular units including at least one of the first removable modular unit and alternatively receive the second removable modular unit, the receptacle comprising at least one of: a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units, a plurality of vehicle data ports configured to communicatively connect to the one or more modular units, and at least one vehicle fastener configured to reversibly affix the one or more modular units to the vehicle, wherein the system further comprises a multi-modal autonomous or semi-autonomous modular configuration comprising a first configuration mode and a second configuration mode; wherein the first configuration mode comprises the receptacle 

However, Huffman discloses a system and method for object delivery and pickup and teaches:
a plurality of first removable modular units (compartments 902 – see at least Fig. 9 and ¶ [0134]; compartments may be replaced, i.e., are removable – see at least ¶ [0134]; modular compartments 705a-h are removable and replaceable – see at least Fig. 7 and ¶ [0120]), wherein at least one of the plurality of first modular units comprises a first width, a first height, and a first depth (compartment 902 having width, height and depth – see at least Fig. 9), wherein each first modular unit further comprises a first modular unit fastener (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]), [ ], and a first modular unit data port (compartment connections 804 interface with the compartment control system to control actuators and components associated with compartments 705 – see at least Fig. 8 and ¶ [0127], [0154]); 
a second removable modular unit (compartment 900 – see at least Fig. 9 and ¶ [0134]), the second modular unit comprising a second width, a second height, and a second depth (compartment 900 having width, height and depth – see at least Fig. 9), wherein the second modular unit further comprises a second modular unit fastener (each compartment has a connector component 1006a-h that allows the compartment to be , [ ], a second modular unit data port (compartment connections 804 interface with the compartment control system to control actuators and components associated with compartments 705 – see at least Fig. 8 and ¶ [0127], [0154]), and 
wherein the second removable modular unit is characterized by at least one of: 
the second width different from the first width (see Fig. 9), 
the second height different from the first height (see Fig. 9), and 
the second depth different from the first depth (NOTE: in the interest of advancing prosecution, see US 10,414,344 which discloses removable storage compartments 110, 110’ having different depths); 
an energy storage device (rechargeable battery 809 – see at least Fig. 8 and ¶ [0128]);
a modular unit receptacle (storage unit 110 – see at least Fig. 7 and ¶ [0134]), the receptacle configured to receive one or more modular units, the one or more modular units including at least one of the first removable modular unit and alternatively receive the second removable modular unit (compartments 900-905 may be stacked or interconnected with each other within storage unit 110 – see at least ¶ [0134]), the receptacle comprising: 
[ ];
a plurality of [ ] data ports configured to communicatively connect to the one or more modular units (compartment connections 804 interface with the compartment control system via compartment connections to control actuators and components associated with compartments 705 – see at least Fig. 8 and ¶ [0127], [0154]);
at least one [ ] fastener configured to reversibly affix the one or more modular units to the [storage unit] (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]; i.e., connector component 1006 must be secured to the storage unit via some form of fastener);
wherein the system further comprises a multi-modal autonomous or semi-autonomous modular configuration comprising a first configuration mode and a second configuration mode (different configurations of compartments 900-905 – see at least Fig. 9 and ¶ [0134]); 
wherein the first configuration mode comprises the receptacle receiving the plurality of first modular units e.g., mix of compartments 901-903 – see at least Fig. 9 and ¶ [0134]), [ ] the plurality of [ ] data ports communicatively connecting the transmission module to the plurality of first modular unit data ports (compartment connections 804 are connected to data transfer device 803 via connection bus 815 – see at least Fig. 8), the at least one [ ] fastener operably coupling with the first modular unit fasteners to reversibly affix the plurality of first modular units [ ] (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]); 
wherein the second configuration mode comprises the receptacle receiving the second modular unit (e.g., mix of compartments 900-905 – see at least Fig. 9 and ¶ [0134]), [ ] at least one [ ] data port communicatively connecting the transmission module to the second modular unit data port (compartment connections 804 are connected to data transfer device 803 via connection bus 815 – see at least Fig. 8), the at least one [ ] fastener operably coupling with the second modular unit fastener to reversibly affix the second modular unit [ ] (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]).

In summary, Wiechers provides a vehicle having a plurality of compartments. The vehicle may be a truck, for example, where the compartments are positioned in a rear, e.g., box, of the truck. The box of the truck forms a frame for housing the compartments. However, the compartments are fixed in the frame and are, therefore, not removable modular compartments. Therefore, Wiechers does not teach removable modular units as claimed. However, removable modular units fixed in frame are known in the art. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide removable modular units, as taught by Huffman, instead of fixed compartments, to allow the storage system to be reconfigured at will (Huffman at ¶ [0020]) and to accommodate optimal compartment sizes for objects (Huffman at ¶ [0009], [0010]).
It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide the receptacle with data ports configured to communicatively connect to the one or more modular units, as taught by Huffman, to control access to each compartment (Huffman at ¶ [0153]).
It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide the receptacle with a fastener configured to reversibly affix the one or more modular units, as taught by Huffman, to secure the compartments in place (Huffman at ¶ [0123]).
Finally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide an energy storage device, as taught by Huffman, to provide power for the control system for controlling access to compartments (Huffman at ¶ [0127], [0153]; Wiechers at ¶ [0128]).
Huffman, by itself, fails to teach the data ports being vehicle data ports and the fastener being a vehicle fastener. However, the combination of Wiechers and Huffman leads to this feature. In short, the box of the truck having fixed compartments of Wiechers is simply replaced with the storage unit and 

Huffman fails to teach a first modular unit power port; a second modular unit power port; the receptacle comprising a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units; wherein the first configuration mode comprises the plurality of first modular unit power ports operably coupling to the plurality of vehicle power ports to receive a first power from the energy storage device; wherein the second configuration mode comprises the plurality of second modular unit power ports operably coupling to the plurality of vehicle power ports to receive a second power from the energy storage device. 

However, Wilkinson discloses systems and methods for delivering products via unmanned mobile lockers and teaches:
wherein each first modular unit further comprises a first modular unit power port (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]; i.e., each mobile locker includes a means for connecting to docking port 135 to provide power);
wherein the second modular unit further comprises a second modular unit power port (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]; i.e., each mobile locker includes a means for connecting to docking port 135 to provide power);
the receptacle comprising: 
a plurality of vehicle power ports configured to transmit power from the energy storage device to the one or more modular units (docking ports 135 for providing power and/or coolant to the unmanned mobile locker – see at least ¶ [0021]); 
the plurality of first modular unit power ports operably coupling to the plurality of vehicle power ports to receive a first power from the energy storage, the plurality of vehicle data ports communicatively connecting the transmission module to the plurality of first modular unit data ports (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]),
the second modular unit power port operably coupling to one of the plurality of vehicle power ports to receive a second power from the energy storage, at least one vehicle data port communicatively connecting the transmission module to the second modular unit data port (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers and Huffman to provide power ports, as taught by Wilkinson, to provide power to the compartments for controlling temperature (Wilkinson at ¶ [0021]).

While Examiner maintains that Wilkinson teaches “the plurality of first modular unit power ports operably coupling to the plurality of vehicle power ports to receive a first power from the energy storage” for the reasons indicated above in Response to Argument, Examiner directs Applicant’s attention to Wilkinson II in the interest of advancing prosecution. 

Wilkinson II discloses a climate controlled container for a vehicle and teaches:
[ ] modular unit power ports operably coupling to the [ ] vehicle power ports to receive a first power from the energy storage (container is designed to connect to a vehicle’s 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman and Wilkinson to receive power from an energy storage device such as a battery, as taught by Wilkinson II, to help the container maintain a desired condition (Wilkinson II at ¶ [0027]).

Regarding claim 26, Wiechers, Huffman, Wilkinson and Wilkinson II fail to teach wherein the second modular unit comprises a plurality of second modular unit power ports, a plurality of second modular unit data ports, or both.

However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant claim, an additional power port or modular port, as claimed, is identically constructed and performs the same function as the first power port or modular port. More than one power port or modular port is merely duplicative and produces the same result. Therefore, no new and unexpected result is produced and recitation of a plurality of interior compartments has no patentable significance.

Regarding claim 27, Wiechers Huffman, Wilkinson II and Wilkinson fail to teach the plurality of second modular unit power ports are operably coupling to the plurality of vehicle power ports to receive a second power from the energy storage device.

However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant claim, an additional power port, as claimed, is identically constructed and performs the same function as the first power port. More than 

Regarding claim 28, Huffman further teaches:
wherein in the second configuration mode, the second modular unit data port cooperates with the at least one vehicle data port to transfer data from the autonomous or semi-autonomous land vehicle to a device within the second modular unit (components 1200-1210 may be connected to processor 801 via control block 804 – see at least Fig. 12 and ¶ [0163]; header board 120 is connected to control system 700, which directly controls the connected components of the compartment control system – see at least Fig. 12 and ¶ [0154]; interior lighting 1204 may be controlled by processor 801 – see at least Fig. 12 and ¶ [0157]), wherein the device is a display, an indicator, a light, a speaker, a sensor, a thermometer, or any combination thereof within the second modular unit (components 1200-1210 include visual indicator 1205, interior light 1204, audio indicator 1206, camera/visual sensor 1202 – see at least Fig. 12).

It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to transfer data from the vehicle to the modular unit, as further taught by Huffman, to control access to each compartment (Huffman at ¶ [0153]).

Regarding claim 32, Huffman further teaches:
wherein at least one of the first modular units or the second modular unit comprises a sensor configured to measure a sensed data,  wherein at least one vehicle data port receives the sensed data, the sensed data corresponding to a product contained within the at least one of the first modular units or the second modular unit (compartments may include electronic camera or visual sensor 1202 that can enable a visual 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide sensors, as further taught by Huffman, to create a record or measure a mass of product in the compartment (Huffman at ¶ [0155]-[0156]).

Regarding claim 33, Huffman further teaches:
wherein at least one of the first modular units or the second modular unit comprises a lock configured to secure any contents therein (compartment may be locked upon closure – see at least ¶ [0016]; latch enables doors to be locked or unlocked – see at least ¶ [0135], [0136]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide a lock, as further taught by Huffman, to provide a secure cabinet or room (Huffman at ¶ [0088]).

Regarding claim 34, Huffman further teaches:
wherein the vehicle further comprises a vehicle temperature control system configured to control temperature within the one or more modular units (environmental control system adapted to control the temperature of the one or more compartments – see at least ¶ [0028]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide a temperature control system, as further taught by Huffman, to control temperature of compartments for storing temperature-sensitive objects (Huffman at ¶ [0029]).

Regarding claim 35, Huffman further teaches:
wherein at least one first modular unit further comprises a first temperature control element configured to receive a first temperature control data (electronic processor 1109 receives temperature data from sensors 1108 – see at least ¶ [0143]);
wherein the second modular unit further comprises a second temperature control element configured to receive a second temperature control data (electronic processor 1109 receives temperature data from sensors 1108 – see at least ¶ [0143]);
wherein the first configuration mode further comprises the vehicle temperature control system transmitting, via at least one vehicle data port, the first temperature control data to the first temperature control element and the first temperature control element adjusting a first temperature in the first module (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]); and
wherein the second configuration mode further comprises the vehicle temperature control system transmitting, via at least one vehicle data port, the second temperature control data to the second temperature control element and the second temperature control element adjusting a second temperature in the second module (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]).



Regarding claim 36, Huffman further teaches:
wherein the at least one of the plurality of first modular units comprises a first modular unit temperature control port (refrigerant circulation may occur through tubes 1103 placed through compartment panels 1001-1005 – see at least Figs. 10, 1 and ¶ [0142]);
wherein the second modular unit comprises a second modular unit temperature control port (refrigerant circulation may occur through tubes 1103 placed through compartment panels 1001-1005 – see at least Figs. 10, 1 and ¶ [0142]);
wherein the receptacle further comprises a plurality of vehicle temperature control ports configured to cool or heat one or more modular units (distribution manifold 1105 provides refrigerant to individual storage compartments – see at least Fig. 11 and ¶ [0141]);
wherein the first configuration mode further comprises the at least one first modular unit temperature control ports operably coupling to at least one of the plurality of vehicle temperature control ports (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]); and
wherein the second configuration mode further comprises the second modular unit temperature control port operably coupling to at least one of the plurality of vehicle temperature control ports (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]).



	Regarding claim 43, Huffman further teaches:
wherein at least one of the plurality of first removable modular units or the second removable modular unit include a display screen (visual indicator 1205 may include a device that displays a contrasting area visible to the user which identifies the compartment 705 that has been activated – see at least Fig. 12 and ¶ [0158]), and wherein the input data comprises a modular unit display data (visual indicator 1205 is electronically connected to header board 1201 associated with each compartment that is directly connected to control system 700 which monitors and directly controls the connected components – see at least ¶ [0154]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide a display screen and display data, as further taught by Huffman, to help a user identify a particular compartment that has been activated (Huffman at ¶ [0158]).

Regarding claim 44, Huffman further teaches:
wherein the output data a modular unit access status (storage unit 110 may be controlled by an embedded computer system to lock/unlock each compartment through a compartment control system – see at least Fig. 8 and ¶ [0088]; compartment control block 804 interfaces with compartment control system to control actuators associated with compartments 705 – see at least ¶ [0127], [0161]; compartment control system 1200 connected to control system , a current modular unit temperature (compartments may include sensor 1108 to monitor temperature of the compartment – see at least Fig. 11 and ¶ [0143]; processor 1109 monitors the temperature and provides status to processor 801 – see at least ¶ [0143]), a modular unit type, or any combination thereof.

It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to output data from the vehicle to the modular unit, as further taught by Huffman, to control access to each compartment (Huffman at ¶ [0153]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, Wilkinson and Wilkinson II, as applied to claim 36 above, and further in view of Natarajan et al. (US 2017/0124547 A1, “Natarajan”).

Regarding claim 37, Huffman further teaches:
wherein the vehicle temperature control port is configured to cool one or more modular units [ ] (refrigerant circulation may occur through tubes 1103 placed through compartment panels 1001-1005 – see at least Figs. 10, 1 and ¶ [0142]);
wherein the first configuration mode further comprises the at least one operably coupled vehicle temperature control port [moving refrigerant] through the at least one operably coupled first modular unit temperature control port (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]); and
wherein the second configuration mode further comprises the operably coupled vehicle temperature control port [moving refrigerant] through the operably coupled second modular unit temperature control port (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide temperature control ports, as further taught by Huffman, to control temperature of compartments for storing temperature-sensitive objects (Huffman at ¶ [0029]).

Huffman fails to teach cooling via blowing cool air.

However, Natarajan discloses storage units and teaches:
wherein the vehicle temperature control port is configured to cool one or more modular units by blowing cool air (temperature control system may include cooling or heating elements to direct cooled or heated air into storage units or compartments – see at least ¶ [0053]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to cool the compartment using other methods, such as by blowing cool air as taught by Natarajan, to provide the predictable result of maintaining the compartment at a desired temperature (Natarajan at ¶ [0053]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, Wilkinson and Wilkinson II, as applied to claim 36 above, and further in view of Peterson et al. (US 2018/0300676 A1, “Peterson”).

Regarding claim 39, Huffman further teaches:
wherein the vehicle temperature control port is configured to alter a quality of air within one or more modular units (the temperature control system controls temperature and humidity of individual compartments – see at least ¶ [0029]);
wherein the first configuration mode further comprises the at least one operably coupled vehicle temperature control port [moving refrigerant] through the at least one operably coupled first modular unit temperature control port (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]); and
wherein the second configuration mode further comprises the operably coupled vehicle temperature control port [moving refrigerant] through the operably coupled second modular unit temperature control port (the processor 1109 may open or close valve 1106 to provide or stop refrigerant flowing to the compartment to achieve a target temperature – see at least ¶ [0143]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide temperature control ports, as further taught by Huffman, to control temperature of compartments for storing temperature-sensitive objects (Huffman at ¶ [0029]).

	Huffman fails to teach adding moisture.

However, Peterson discloses a delivery robot and method of operation and teaches:
configured to alter a quality of air within one or more [ ] units (climate control mechanism may be thermally or fluidly connected to a compartment – see at least ¶ [0030])
adding moisture (climate control mechanism may include a humidifier – see at least ¶ [0030]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to add moisture to the compartment using known methods, such as via fluid connection with a humidifier as taught by Peterson, to control the humidity within the compartment (Huffman at ¶ [0029]; Peterson at ¶ [0030]) which allows for storage of objects that require specific humidity levels (Huffman at ¶ [0138]).

Claims 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman.

Regarding claim 49, Wiechers discloses an apparatus and method for flexibly collecting and/or delivering a shipment and teaches:
an autonomous or semi-autonomous land vehicle (at least partially autonomously driving vehicle 10 – see at least Fig. 2 and ¶ [0109]) comprising
[ ],
a communication device (wireless communication interfaces 104, 108 – see at least Fig. 1 and ¶ [0108]),
an autonomous or semi-autonomous propulsion system (at least partially autonomously driving vehicle 10 – see at least Fig. 2 and ¶ [0109]; the vehicle moves along a route predetermined by the navigation device 107 in an at least partially autonomous manner, for example to drive the vehicle automatically – see at least ¶ [0110]),
a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application comprising
a navigation module receiving at least a location via the communication device and directing the autonomous or semi-autonomous land propulsion system based at least on the location (navigation means may cause the vehicle to move to a collection or delivery position – see at least ¶ [0066]; mobile user apparatus 20 may communicate with the communication interfaces 104, 108 to transmit information, such as position information, to the control apparatus 100 – see at least Fig.1 and ¶ [0108], [0112]; position information is obtained at the control apparatus 100 – see at least ¶ [0118]-[0121]), and
a transmission module transmitting an output data to a command center, receiving an input data from the command center, or both, via the communication device (the control apparatus 100 communicates with a courier service apparatus 30 for transmitting and receiving pieces of information – see at least Fig. 2 and ¶ [0113], [0115]), and
a [ ] receptacle, the receptacle configured to receive one or more [compartments] (box of truck 10 may be provided with a plurality of receiving compartments – see at least Fig. 2 and ¶ [0110]).

Wiechers fails to teach a)    a first removable modular unit, wherein the first removable modular unit comprises a first width, a first height, and a first depth, wherein the first modular unit further comprises a first modular unit fastener, the first modular unit being of a first type; b)    a second removable modular unit, the second removable modular unit comprising a second width, a second height, and a second depth, wherein the second removable modular unit further comprises a second modular unit fastener, the second modular unit being of a second type, the second type being different from the first type; an energy storage device; the one or more modular units including at least one of the 

However, Huffman discloses a system and method for object delivery and pickup and teaches:
a first removable modular unit (compartments 902 – see at least Fig. 9 and ¶ [0134]; compartments may be replaced, i.e., are removable – see at least ¶ [0134]; modular compartments 705a-h are removable and replaceable – see at least Fig. 7 and ¶ [0120]), wherein the first removable modular unit comprises a first width, a first height, and a first depth (compartment 902 having width, height and depth – see at least Fig. 9), wherein the first modular unit further comprises a first modular unit fastener (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]), the first modular unit being of a first type (e.g., non-climate controlled – see at least ¶ [0118]); 
a second removable modular unit (compartment 900 – see at least Fig. 9 and ¶ [0134]), the second removable modular unit comprising a second width, a second height, and a second depth (compartment 900 having width, height and depth – see at least Fig. 9), wherein the second removable modular unit further comprises a second modular unit fastener (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]), the second modular unit being of a second type, the second type being different from the first type (e.g., climate controlled – see at least ¶ [0138]); 
an energy storage device (rechargeable battery 809 – see at least Fig. 8 and ¶ [0128]);
a modular unit receptacle (storage unit 110 – see at least Fig. 7 and ¶ [0134]), the receptacle configured to receive one or more modular units, the one or more modular units including at least one of the first removable modular unit and the second removable modular unit (compartments 900-905 may be stacked or interconnected with , the receptacle comprising a plurality of [ ] fasteners including a first [ ] fastener configured to reversibly affix the first removable modular unit [ ] and a second [ ] fastener configured to reversibly affix the second removable modular unit [ ] (each compartment has a connector component 1006a-h that allows the compartment to be secured to the interior of the storage unit 110 – see at least Figs. 10a-h and ¶ [0135]; i.e., connector component 1006 must be secured to the storage unit via some form of fastener).

In summary, Wiechers provides a vehicle having a plurality of compartments. The vehicle may be a truck, for example, where the compartments are positioned in a rear, e.g., box, of the truck. The box of the truck forms a frame for housing the compartments. However, the compartments are fixed in the frame and are, therefore, not removable modular compartments. Therefore, Wiechers does not teach removable modular units as claimed. However, removable modular units fixed in frame are known in the art. Huffman, for example, discloses a system and method for object delivery and pickup. The system includes a storage unit that, like the truck of Wiechers, includes an outer frame. Compartments may be stacked and/or interconnected in the frame. The compartments are removable. Further, compartments of different size may be mixed within the frame. This flexibility permits the storage unit to be reconfigured at will.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide removable modular units, as taught by Huffman, instead of fixed compartments, to allow the storage system to be reconfigured at will (Huffman at ¶ [0020]) and to accommodate optimal compartment sizes for objects (Huffman at ¶ [0009], [0010]).
It would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers to provide the receptacle with a fastener configured to reversibly affix the one or more modular units, as taught by Huffman, to secure the compartments in place (Huffman at ¶ [0123]).

Huffman, by itself, fails to teach the fastener being a vehicle fastener. However, the combination of Wiechers and Huffman leads to this feature. In short, the box of the truck having fixed compartments of Wiechers is simply replaced with the storage unit and removable modular compartments of Huffman. In other words, the vehicle of Wiechers incorporates the storage unit of Huffman. In this configuration, using a fastener to connect the mobile unit to the connector component of the compartment is, in effect, using a fastener to connect the vehicle to the connector component of the compartment. Therefore, in the combination of Wiechers and Huffman, the fastener is a vehicle fastener. 

Regarding claim 51, Huffman further teaches:
wherein the first [ ] fastener is a first vehicle data port, and the second [ ] fastener is a second vehicle data port (compartment connections 804 interface with the compartment control system to control actuators and components associated with compartments 705 – see at least Fig. 8 and ¶ [0127], [0154]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers and Huffman to provide data ports, as further taught by Huffman, to control actuators and components associated with compartments (Huffman at ¶ [0127], [0154]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, as applied to claim 49 above, and further in view of Wilkinson and Wilkinson II.

Regarding claim 50, Wiechers and Huffman fail to teach but Wilkinson discloses:
wherein the first vehicle fastener is a first vehicle power port, and the second vehicle fastener is a second vehicle power port (mobile lockers may be attached/connected to mobile deployment station via docking ports 135 – see at least Fig. 1 and ¶ [0021]), the first vehicle power port configured to transmit power from the energy storage device the first removable unit (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]), the second vehicle power port configured to transmit the power from the energy storage device to the second removable modular unit (when coupled to docking ports 135, unmanned mobile lockers may be provided with power and/or coolant – see at least ¶ [0021]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers and Huffman to provide power ports, as taught by Wilkinson, to provide power to the compartments for controlling temperature (Wilkinson at ¶ [0021]).

Similar to claim 18, Examiner maintains that Wilkinson teaches “the plurality of first modular unit power ports operably coupling to the plurality of vehicle power ports to receive a first power from the energy storage” for the reasons indicated above in Response to Argument, Examiner directs Applicant’s attention to Wilkinson II in the interest of advancing prosecution. 

Wilkinson II discloses a climate controlled container for a vehicle and teaches:
[ ] modular unit power ports operably coupling to the [ ] vehicle power ports to receive a first power from the energy storage (container is designed to connect to a vehicle’s existing electrical system – see at least ¶ [0026]; vehicle can supply power to container via a 12V battery – see at least ¶ [0026]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or .

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, as applied to claim 49 above, and further in view of Wilkinson.

Regarding claim 52, Huffman further teaches:
wherein the first removable modular unit further includes [ ] a first modular unit data port (each compartment includes a control system having a header board that interfaces with compartment connections 804 - See Fig. 12 and ¶ [0154]), the second removable modular unit further including [ ] a second modular unit data port (each compartment includes a control system having a header board that interfaces with compartment connections 804 - See Fig. 12 and ¶ [0154]), the receptacle further including [ ] a plurality of [ ] data ports, wherein [ ] the plurality of [ ] data ports is configured to operably couple to the first vehicle data port and to the second vehicle data port (compartment connections 804 interface with the compartment control system header board to control actuators and components associated with compartments 705 – see at least Fig. 8 and ¶ [0127], [0154]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers and Huffman to provide data ports, as further taught by Huffman, to control actuators and components associated with compartments (Huffman at ¶ [0127], [0154]).

Huffman fails to teach but Wilkinson discloses: 
wherein the first removable modular unit further includes a first modular unit power port [ ], the second removable modular unit further including a second modular unit power port [ ], the receptacle further including a plurality of vehicle power ports [ ], wherein the plurality of vehicle power ports is configured to operably couple to the first vehicle power port and to the second vehicle power port [ ] (mobile lockers may be attached/connected to mobile deployment station via docking ports 135 – see at least Fig. 1 and ¶ [0021]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers and Huffman to provide power ports, as taught by Wilkinson, to provide power to the compartments for controlling temperature (Wilkinson at ¶ [0021]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman and Wilkinson, as applied to claim 52 above, and further in view of Lazarevich.

Regarding claim 53, Wiechers, Huffman and Wilkinson fail to teach but Lazarevich discloses a removable storage arrangement for a vehicle and teaches:
wherein the first vehicle fastener is a first lock and the second vehicle fastener is a second lock (latch arm 126 of lock arrangement 114 of removable storage device 50 may be locked in engagement with receiving member 130 fixed to the receptacle 44 or surrounding vehicle structure – see at least Fig. 4b and ¶ [0018]; i.e., member 130 is a hook/ring/bar/bolt; alternatively, guide channel 88 for removably receiving guide members 84 – see at least Fig. 2 and ¶ [0016]; i.e., guide channel 88 is a rail).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman and Wilkinson to provide locks, as taught by Lazarevich, to secure the storage device when stowed but release the storage device when desired (Lazarevich at ¶ [0018]).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, Wilkinson and Wilkinson II, as applied to claim 18 above, and further in view of Dumitras (US 2018/0164828 A1).

Regarding claim 55, Wiechers Huffman, Wilkinson and Wilkinson II fail to teach the second modular unit power port is operably coupling to the plurality of vehicle power ports to receive a second power from the energy storage device, the second modular unit power port including a jack, an outlet, a cord, a cable, a wireless power transfer unit, or any combination thereof.

However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant claim, an additional power port, as claimed, is identically constructed and performs the same function as the first power port. More than one power port is merely duplicative and produces the same result. Therefore, no new and unexpected result is produced and recitation of a plurality of interior compartments has no patentable significance.

In addition, Dumitras discloses a system for robotic garbage container delivery and teaches:
the second modular unit power port including a jack, an outlet, a cord, a cable, a wireless power transfer unit, or any combination thereof (connectors 160a and 142a engage for charging – see at least Fig. 5 and ¶ [0020], [0066]; i.e., connector 160a and 142a are jacks/outlets).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide the modular unit power port as a jack or outlet, as taught by Dumitras, to provide engagement for charging (Dumitras at ¶ [0020]).

Claims 57 is rejected under 35 U.S.C. 103 as being unpatentable over Wiechers in view of Huffman, Wilkinson and Wilkinson II, as applied to claim 18 above, and further in view of Dade et al. (US 2017/0215620 A1, “Dade”).

Regarding claim 57, Huffman further teaches:
a vehicle temperature control system configured to control temperature within the one or more modular units (environmental control system adapted to control the temperature of the one or more compartments – see at least ¶ [0028]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide a temperature control system, as further taught by Huffman, to control temperature of compartments for storing temperature-sensitive objects (Huffman at ¶ [0029]).

Huffman fails to teach but the vehicle temperature control system being disposed away from the vehicle

However, Dade discloses a temperature controlled storage apparatus and teaches:
a vehicle temperature control system configured to control temperature within the one or more modular units, the vehicle temperature control system being disposed away from the vehicle (central control system 100 can remotely control the temperature of the chosen compartment – see at least Fig. 12b and ¶ [0280], [0282]; i.e., the central control system is away from the vehicle of the combination of Wiechers and Huffman).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined apparatus and method for flexibly collecting and/or delivering a shipment of Wiechers, Huffman, Wilkinson and Wilkinson II to provide the temperature control .

Allowable Subject Matter
Claims 48 and 58-60 are allowed.

Claims 40-42 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668